Citation Nr: 0324931	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from August 1976 
to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the veteran's petition to reopen his previously 
denied claim for service connection for a psychiatric 
disorder.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

In multiple documents (including one received at the Board in 
August 2003, one received at the RO in March 2003, and one 
received at the RO in January 2002), the veteran noted that 
he is receiving psychiatric treatment at the VA Outpatient 
Clinic in Mayaguez, Puerto Rico.  A complete and thorough 
review of the claims folder indicates that, while some copies 
of records of psychiatric treatment that the veteran has 
received at this facility have been obtained and associated 
with the claims folder, the Board is uncertain as to whether 
all such available reports have been procured.  

Furthermore, in a statement received at the RO in May 2001, 
the veteran cited post-service psychiatric treatment at the 
Boston VA Hospital.  Importantly, records of such treatment 
have not been obtained and associated with the veteran's 
claims folder.  

Additionally, in the statement received at the RO in January 
2002, the veteran referenced psychiatric treatment at the 
Centro Salud Mental between 1982 and 1998.  While copies of 
some records of psychiatric treatment that the veteran has 
received at this medical facility have been obtained and 
associated with the claims folder, not all of them have.  

Moreover, in a statement received at the RO in August 2003, 
the veteran noted that he would "like to appear before the 
Board if . . . [he could] make it."  A complete and thorough 
review of the claims folder indicates that the veteran has 
not been accorded his requested hearing.  Because the Board 
may not proceed with an adjudication of the veteran's claim 
without affording him an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2002).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered psychiatric 
treatment to him since his separation 
from service in October 1979.  The Board 
is particularly interested in records of 
treatment that the veteran received at 
the Centro Salud Mental between 1982 and 
1998.  After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.

2.  The RO should also obtain the 
veteran's complete clinical records 
relating to any psychiatric treatment 
that he may have received from the VA 
Outpatient Clinic in Mayaguez, Puerto 
Rico since his separation from service in 
October 1979 as well as from the VA 
Hospital in Boston, Massachusetts since 
his separation from service in October 
1979.  

3(a).  In addition, the RO should contact 
the veteran and ask him if he still 
desires to present testimony at a 
personal hearing before a Veterans Law 
Judge at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

3(b).  If the veteran responds 
affirmatively, the RO should schedule 
such a hearing.  Following the hearing, 
the case should be returned to the Board.

3(c).  If the veteran states that he does 
not desire to present testimony before a 
Veterans Law Judge at the RO or, if he 
fails to report to a hearing that he does 
request, the RO should then re-adjudicate 
the issue of whether new and material 
evidence has been received sufficient to 
reopen a claim for service connection for 
a psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC in February 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




